Citation Nr: 1216921	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-45 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from September 1952 until his retirement in February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This case was previously before the Board in January 2011, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 

Again, the Board notes that the issue of entitlement to service connection for a left ear disability as a result of frostbite has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for hypertension is decided.  

In the January 2011 remand, the Board directed that the Veteran be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his hypertension.  In February 2011, the Veteran was afforded a VA examination.  At that time, the examiner reported that she could not determine whether the Veteran's hypertension was related to his active service without resorting to speculation.  The Board notes that this cannot be used as a negative opinion as the examiner failed to provide an opinion at all.  Furthermore, the examiner's inability to provide a medical opinion without resorting to speculation is not sufficient to be used as the basis of a denial of entitlement to service connection.  

Additionally, in the February 2011 VA examination report, the examiner reported that she did not have records documenting early post-discharge high blood pressure readings or records showing that the Veteran was started on hypertension medication within one year of his separation from active service as he has reported.  The Board notes that of record in the claims file are early post-discharge records showing that the Veteran was diagnosed with hypertension based on serial blood pressure readings as early as December 1976.  The January 2011 remand specifically directed that the claims file be reviewed in conjunction with the examination; however, it appears that the examiner completely disregarded these records in her review.  

A review of the February 2011 VA examination report also shows that the examination was conducted by a physician's assistant.  In the January 2011 remand, the Board directed that the Veteran be afforded a VA examination by a physician.  

For these reasons, the Board finds that the February 2011 VA examination report and medical opinion are inadequate for adjudication purposes.  

In December 2011, the Veteran was afforded another VA examination.  At that time, the examiner reported that she could not determine whether the Veteran's hypertension was etiologically related to his active service without resorting to speculation.  The examiner was asked to expand on this and to provide an opinion as directed by the Board.  In a February 2012 addendum opinion, the VA examiner reiterated her statement that she could not resolve this question without resorting to speculation.  In this regard, the examiner reported that although the Veteran had documented labile pre-hypertensive blood pressure readings while in active service, her review of the records showed that the Veteran was diagnosed with hypertension in 1996.  Therefore, she reported that since there was a 23 period between the Veteran's retirement from active service and the 1996 diagnosis of hypertension with no blood pressure documentation, she could not determine whether the Veteran's hypertension is etiologically related to his active service without resorting to speculation.

Again, the examiner's inability to provide an opinion without resorting to speculation cannot be used as a negative opinion upon which to base a denial of entitlement to service connection.  

Additionally, the Board again notes that it appears that the VA examiner has completely failed to consider the December 1976 diagnosis of hypertension discussed above despite being directed by the Board to conduct a thorough review of the record in conjunction with the examination.  As the examiner failed to consider all the evidence of record, the Board finds that this opinion is inadequate for adjudication purposes.  

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the January 2011 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of her hypertension.  
	
Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise, different from the December 2011 VA examiner, to determine the nature and etiology of the Veteran's hypertension.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies must be performed.  

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service, to include whether it had its onset during the Veteran's active service.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

